Citation Nr: 0816940	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, to include as due to exposure to 
herbicides, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for a left above the 
knee amputation as a result of vascular neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from August 1969 to August 1973, and from June 1974 to 
June 1976, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits sought.

When this case was previously before the Board in October 
2007, the matter was remanded for a personal hearing before a 
Veterans Law Judge, to be held at the RO.  This Travel Board 
hearing was held before the undersigned in January 2008.  All 
directed development having been accomplished, the matter has 
been returned to the Board for further appellate 
consideration.  Unfortunately, further remand is required.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for diabetes mellitus, but that additional 
development is necessary regarding the underlying service 
connection claim.  The merits of that claim and the claim for 
entitlement to service connection for left above the knee 
amputation as a result of vascular neuropathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was 
denied in a May 2003 rating decision on the basis that there 
was no medical diagnosis of the claimed disease.  An appeal 
of this decision was initiated in August 2003, but the 
veteran withdrew the appeal in February 2004.  The decision 
became final in May 2004.

2.  Evidence received since May 2003 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for diabetes mellitus, type II, has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
favorable action on the issue decided below, however, no 
discussion of the VCAA is required at this time.  Any VA 
deficiency in meeting the duties to notify or assist has not 
resulted in prejudicial error.

Although the RO reopened the claim of service connection for 
diabetes mellitus, type II, in May 2004, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in October 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the May 2003 decision, the evidence consisted 
of service medical records showing service in Vietnam, VA 
treatment records and examination reports from VAMC Phoenix, 
statements from the veteran and his wife, and some private 
treatment records.  The private records and VA examinations 
addressed the veteran's service connected schizoaffective 
disorder with post traumatic stress disorder (PTSD).  The 
decision noted that the veteran had failed to report for a VA 
examination scheduled in connection with his claim for 
diabetes mellitus.  Service connection was denied because 
there was no medical evidence of a diagnosis of diabetes 
mellitus, type II.

Since the May 2003 decision, VA has received additional VA 
treatment records indicating a diagnosis of diabetes, a VA 
examination report addressing the diagnosis of diabetes, and 
a copy of a note from a VA doctor who indicated the veteran 
is diagnosed with diabetic neuropathy.  As the VA examination 
report and doctor's note are new in that they have not been 
previously considered, and are material in that they address 
the unestablished fact of a current disability, the Board 
agrees that the claim must be reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for diabetes mellitus, type II, is 
reopened; to this extent only, the benefit sought on appeal 
is granted.


REMAND

The evidence of record, while sufficient to reopen the 
previously denied claim, is not sufficient to allow 
adjudication of the underlying claim of service connection.  
There is conflicting medical evidence as to the current 
diagnosis which must be resolved.  Numerous VA treating 
doctors indicate that diabetes is "borderline" as early as 
April 2002, but in November 2003, a VA doctor stated that the 
veteran wold be considered a diet-controlled diabetic.  
During a May 2005 VA examination, the examiner was unclear 
whether diabetes was diagnosed or the veteran was "pre-
diabetic."  He diagnosed a metabolic syndrome which appears 
to have included diabetic symptoms.  Evidence of record does 
not reveal the specific laboratory findings or test results 
the varied conclusions are based on.  In order to resolve the 
conflict, complete VA medical records (to include laboratory 
findings) are required, and a medical opinion based on the 
totality of the evidence is needed.

The Board further notes that the veteran's claim of service 
connection for a left above the knee amputation is 
inextricably intertwined with the claim for service 
connection for diabetes mellitus, type II.  Medical evidence 
of record has raised the possibility that the veteran's 
neuropathy is related to diabetes.  The issue of entitlement 
to service connection for diabetes mellitus must therefore be 
addressed before resolving the question involving the 
possibility of secondary service connection for the 
amputation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain complete VA 
treatment records, to include laboratory 
results, from VA Medical Center Phoenix, 
from January 2001 to the present.

2.  The veteran should be scheduled for an 
appropriate examination to determine 
definitively whether or not he has 
diabetes mellitus.  If special testing is 
needed in connection with the examination, 
the veteran should be informed of 
necessary preparation, to include fasting 
for blood work.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner should state 
whether a current diagnosis of diabetes 
mellitus, type II, is warranted, and 
should provide a detailed explanation for 
the rationale and justification for such a 
diagnosis.  The examiner should also 
provide a date on onset for the disease, 
if possible.  If a cause of diabetes other 
than exposure to herbicides is identified, 
to include but not limited to substance 
abuse, obesity, heredity, or pancreatic 
disease, the examiner should address 
whether any alternate cause at least as 
likely as not represents the etiology of 
the current diagnosis.

3.  After the medical question involving 
diabetes mellitus is resolved by 
examination above, the veteran should be 
examined for the purpose of arriving at a 
medical opinion as to the reason for his 
left above the knee amputation.  The 
examiner should be asked to comment as to 
the likelihood that the procedure was 
performed due to some aspect of the 
veteran's period of service, or a disorder 
that may or may not have had its onset 
during service, such as such as diabetes 
mellitus or neuropathy.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  A 
lack of cooperation may be considered the equivalent of a 
failure to report.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


